Citation Nr: 1125317	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for the residuals of a pilonidal cyst, post-operative.

4.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION


The Veteran served on active duty from February 1952 to February 1956 and from June 1956 to May 1958.

In April 2009, the Board of Veterans' Appeals (Board) confirmed and continued an RO decision which had denied entitlement to service connection for a low back disability and for a psychiatric disorder.  The Board also confirmed and continued an RO decision which had denied entitlement to a rating in excess of 10 percent for the residuals of a pilonidal cyst and entitlement to a TDIU.

In November 2010, pursuant to a joint motion by the Veteran and VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2009 decision and remanded the matter to the Board for compliance with the instructions in the joint motion. 

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the appeal is remanded to the RO for such development.  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Veteran seeks entitlement to an increased rating for his service-connected residuals of a pilonidal cyst.  

A review of the evidence discloses that since January 2007, the Veteran has received treatment for a skin disorder.  For example, during treatment by the VA Psychiatric Service in October 2007 and April 2008, it was noted that he was receiving medication for a skin disorder.  Such evidence suggests that there may be outstanding records reflecting treatment for a skin disorder, including his service-connected residuals of a pilonidal cyst.  Those records have not yet been obtained; however, they could well be relevant to the Veteran's claim for an increased rating.  

A further review of the evidence discloses that the Veteran's residuals of pilonidal cyst were last examined by VA in August 2006.  Since that time, he has complained of itching and bleeding in the area, and following VA treatment in November 2006, it was noted that there was occasional breakdown in the area.  In view of the Veteran's complaints, the report on his treatment records, and the length of time since his last examination, a new examination is warranted.  

The Veteran also seeks entitlement to service connection for a low back disability, including degenerative disc disease.  In part, he suggests that it is the result of surgery for his pilonidal cyst in service.  

In July 2008, J. L. L., D.O., opined that the Veteran's back pain was caused by his pilonidal cyst surgery.  That month, D. A., D.C., also opined that "there was a direct correlation between [the Veteran's] recurring low back condition and the after effects of the pilonidal cyst surgery which left wire stitching and a ring in the area of the surgery."

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2010).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, may also be service connected.  38 C.F.R. § 3.310(b) (2010).  VA has not yet considered whether the Veteran's back disorder has been aggravated by the residuals of the pilonidal cyst.  38 C.F.R. § 3.159(b) (2010).  

The Veteran also seeks entitlement to service connection for a psychiatric disorder, including depression and PTSD.  He claims that his PTSD is the result of a motor vehicle accident sustained in service.  To date, however, he has not been sent a request for the details of that stressor.  

Finally, the Veteran seeks entitlement to a TDIU.  That issue is inextricably intertwined with the issues of entitlement to service connection for a back disability and a psychiatric disorder, as well as the claim for an increased rating for the Veteran's service-connected residuals of a pilonidal cyst.  The resolution of those issues could have a significant impact on the claim for a TDIU.  As such, it must be readjudicated in conjunction with those issues.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  

In light of the need for additional development of the record, the case is REMANDED for the following actions: 

1.  Send the Veteran a letter asking him to identify the stressor associated with his PTSD.  In so doing, request that he provide the details of that stressor, including, but not limited to, the date and location of the stressor; other personnel present; his unit of assignment; the circumstances of the stressor; the involvement of any authorities, such as military or civilian police agencies; the involvement of any medical personnel, such as ambulance crews or physicians; or the names of any facilities where medical treatment was performed.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).  
If the Veteran submits information regarding his stressor, attempt to verify that stressor through official channels, such as the U.S. Army and Joint Services Records Research Unit, the service department, the National Personnel Records Center, any involved police agencies, or any involved medical facilities or personnel.  

2.  Ask the Veteran to identify the dates and locations where he has received VA treatment for a skin disorder since January 2007.  Then request the records of that treatment directly from the facility(s) identified by the Veteran.  

Such records could include, but are not limited to, discharge summaries, consultation reports, X-ray reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply must noted in writing and associated with the claims folder.  Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

3.  When the actions in part 2 have been completed, schedule the Veteran for a dermatologic examination to determine the nature and extent of impairment attributable to his service-connected residuals of a pilonidal cyst.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the Veteran's residuals of a pilonidal cyst.  In so doing, the examiner must set forth the location and measurements of the affected area and any associated scars; the percentage of the entire body affected by the residuals of the pilonidal cyst; the percentage of the exposed areas affected by the residuals of the pilonidal cyst; whether there is any underlying soft tissue damage; whether the area or any associated scar is unstable and/or painful on examination; whether the area or associated scars impair the function of any affected part; and whether the area or associated scars affect the Veteran's ability to perform his activities of daily living.  

The examiner must also report whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the duration and frequency of such therapy, e.g., intermittent with a total duration of less than six weeks during the previous 12-month period, more than six weeks during the previous 12 month period, or constant or near constant.   

4.  When the actions in part 2 have been completed, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and etiology of any low back disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiners for review in conjunction with the examinations, and the examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If low back disability(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiners must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's low back disorder is proximately due to or has been aggravated by his service-connected residuals of a pilonidal cyst.  

In regard to the question of aggravation, the examiner must determine whether there has been an increase in the severity of the Veteran's back disability.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying pathology, as contrasted to the symptoms, is worsened.  

If there has been an increase in the severity of the Veteran's back disorder, the examiners must opine whether it is at least as likely as not that such increase is proximately due to or the result of the service-connected residuals of a pilonidal cyst, and not due to the natural progress of the Veteran's back disorder.  As above, all opinions must be supported by complete rationale.

5.  With respect to the examinations set forth in parts 3 and 4, the Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

If the examiner fails to report for a scheduled examination, that fact must be noted in writing and associated with the claims folder.  The notice informing the Veteran of the date, time, and place of that examination must also be associated with the claims folder.  In this regard, it must be noted whether such notice was returned as undeliverable.

6.  When the actions requested in parts 1, 2, 3, and 4 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a back disorder and a psychiatric disorder.  Also readjudicate the issues of entitlement to an increased rating for the residuals of a pilonidal cyst and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



